Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.
Claims 16-17 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 6/24/22 is acknowledged.  The traversal is on the ground(s) that Perry, as cited in the lack of unity of invention requirement, does not disclose all of the target properties and method steps of the instant claims.  This is not found persuasive because as this is not the basis for the lack of unity requirement.  The method of Group II and the target of group II only contain a common aluminum target and purity requirement.  The method of group II does not require a target formed with the grain sizes, and therefore the grain sizes are not cited within the ‘common invention’ anticipated by Perry.  Therefore, Applicant’s arguments with respect to Perry’s failings are not found persuasive because, although entirely true, are not actually relevant to the lack of unity requirement.  A similar reasoning is used for the lack of acceptance of the arguments with respect to the metal working steps of group II, not found within the product of group I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011105583 A1) in view of Perry (US 20030098103).

As to claims 1 and 8-9, Iwasaki discloses an aluminum containing sputtering target in which the crystal orientation and grain sizes are controlled through the thickness direction to suppress non-uniformity effects during sputter deposition (abstract; English translation: ‘measurement of electrical resistivity’ section).  Iwasaki also discloses maintaining the average crystal grain size to be under 180 or under 120 micron and measurement of the crystal grains, for uniformity, at various target depths including the surface, ½ and ¼ thickness locations (English translation: ‘average crystal grain size’ section).  
Iwasaki, while disclosing the importance of grain uniformity, measurement of grain sizes at the surface, ½ and ¼ depth positions, uniformity of crystal orientation through the depth and relation between orientation uniformity and size uniformity (as discussed above), does not explicitly disclose the requisite changes in grain size through the thickness as required by the instant claims (Dq/Ds and Dc/Ds).  Iwasaki does however disclose the changes in crystal orientation ratio through the thickness at the surface, ½ and ¼ thicknesses, including variations within the 20 and 30% increase from surface to ¼ and ½ thicknesses as required similarly by the claims for the  grain size (see table 1: indicating ‘R’ values for orientation ratios at surface, ½ and ¼ depths, with 22 examples including numerous with continuous increase or decrease at small percentage changes).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a similar grain size gradient as required by the instant claims, in the invention of Iwasaki, because this follows the teaching of Iwasaki that grain size and crystal orientation are linked and mutually dependent.
	Iwasaki, while disclosing an aluminum containing target, is silent as to a high purity Al target.
	Perry discloses an aluminum sputtering target in which the grain size and crystal orientation is controlled through the structure (abstract; paragraphs 8-9; figure 3).  Perry also discloses knowledge in the art of using 5N purity targets or higher (abstract; paragraph 28) which have improved strength and performance during high purity aluminum deposition (abstract; paragraph 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high purity Al target, as disclosed by Perry, in the system of Iwakasi, because this allows for increased purity deposition films.
	Claims 19-20 are also anticipated by Iwakasi in view of Perry for the reasons discussed with respect to claims 1 and 9.  As to the limitations of the formation steps, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight beyond the target of the claims from which they depend.
Allowable Subject Matter
Claims 2-7 and 10-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 and 10-18 require specific crystal orientation ratios for various orientations (111, 100, 123, etc). with respect to surface and depth levels.  Although Iwasaki discloses knowledge in the art of controlling orientation ratios at various depths (English translation abstract, table 1), none of the prior art teaches nor suggests controlling or measuring the specific area ratios of orientations to the specified ratios with respect to different surface and depth locations.

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794